internal_revenue_service number release date index number ---------------------- ----------------------- ------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-116845-08 date june ----------------------------------------- - legend decedent -------------------------------------------------- spouse ----------------------- son ----------------- country ----------------- will ----------------------------------------------------------------- --------------------------------------------------- a ----- corporation --------------------------------------------------- accountant ----------------------- date -------------------------- date --------------------- spouse’s qdot -------------------------------------------------------- individual date --------------------- date --------------------- dear --------------- this is in response to a letter from your authorized representative dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make a qualified_domestic_trust qdot election under sec_2056a of the internal_revenue_code as well as an extension of time to assign certain property to a qdot plr-116845-08 the facts and representations submitted are summarized as follows on date decedent who was a united_states citizen died survived by spouse and son spouse is a citizen of country and a lawful permanent resident_of_the_united_states under decedent’s will his a percent interest in corporation passed outright in equal shares to spouse and son the residuary_estate passed outright to spouse the residuary_estate consisted of a residence two plats of real_estate and seven bank accounts son was appointed executor of the probate_estate son hired accountant a cpa to prepare the form_706 united_states estate and generation-skipping tax_return for the estate accountant assumed that because spouse was a lawful permanent resident property passing to her from decedent qualified for the marital_deduction under sec_2056 of the internal_revenue_code on the return the estate claimed a marital_deduction for the property interests passing_to_spouse but did not make an election under sec_2056a on date spouse created a qdot spouse's qdot described in sec_2056a on date spouse irrevocably assigned to spouse's qdot all of the interests that passed outright to her under will on date accountant filed a supplemental form_706 making a qdot election for spouse's qdot the estate has requested an extension of time under sec_301_9100-1 and sec_301_9100-3 to assign the property interests passing_to_spouse under will to spouse’s qdot estate also requests an extension of time to make a qdot election with respect to spouse’s qdot sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 however sec_2056 provides that sec_2056 will not apply to any property passing to the surviving_spouse in a qualified_domestic_trust qdot under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the plr-116845-08 collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot under sec_2056 and sec_20_2056a-4 of the estate_tax regulations if an interest in property passes outright from a decedent to a noncitizen surviving_spouse either by testamentary bequest or devise by operation of law or pursuant to an annuity or other similar plan or arrangement and such property interest otherwise qualifies for a marital_deduction except that it does not pass in a qdot then solely for purposes of sec_2056 the property is treated as passing to the surviving_spouse in a qdot if the property interest is assigned to a qdot under an enforceable and irrevocable written assignment made on or before the date on which the return is filed and on or before the last date prescribed by law that the qdot election may be made under sec_2056 and sec_20_2056a-3 the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable no election may be made if the return is filed more than year after the due_date of the return sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time until days after the receipt of this letter is granted to assign to spouse’s qdot the property interests passing_to_spouse under will and to make a qdot election with respect to spouse’s qdot plr-116845-08 the election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein no opinion is expressed or implied concerning the federal tax consequences under the cited provisions or under any other provisions of the code of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william p o'shea associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
